        Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 1 of 10



 1   JUSTINA K. SESSIONS, SBN 270914             JOHN E. SCHMIDTLEIN, SBN 163520
     WILSON SONSINI GOODRICH & ROSATI            JESSE T. SMALLWOOD, (pro hac
 2   Professional Corporation                    forthcoming)
     One Market Plaza                            BENJAMIN M. GREENBLUM (pro hac
 3   Spear Tower, Suite 3300                     forthcoming)
     San Francisco, CA 94105-1126                WILLIAMS & CONNOLLY LLP
 4   Telephone: (415) 947-2000                   725 Twelfth Street, N.W.
     Facsimile: (415) 947-2099                   Washington, DC 20005
 5   Email: jsessions@wsgr.com                   Telephone: (202) 434-5000
                                                 Facsimile: (202) 434-5029
 6   Attorneys for Defendants                    Email: jschmidtlein@wc.com
     GOOGLE LLC and ALPHABET INC.                Email: jsmallwood@wc.com
 7                                               Email: bgreenblum@wc.com

 8

 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN JOSE DIVISION
12

13
     AMOS KOBER, on behalf of himself and all
                                           )       CASE NO.:
14   others similarly situated,            )
                                           )       NOTICE OF REMOVAL FROM
15             Plaintiff,                  )       SANTA CLARA COUNTY
                                           )       SUPERIOR COURT
16        v.                               )
                                           )
17   GOOGLE LLC, ALPHABET INC. and DOES 1- )
                                           )
18   100,                                  )
                                           )
19             Defendants.                 )
                                           )
20
21

22

23

24

25

26
27

28

     NOTICE OF REMOVAL                                         CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 2 of 10



 1                                       NOTICE OF REMOVAL

 2          Pursuant to 28 U.S.C. §§ 1332(d) and 1453, Defendants Google LLC and Alphabet Inc.

 3   (collectively Defendants), hereby give notice of removal of this action, Kober v. Google LLC, et

 4   al., Case No. 20CV372225, from the Superior Court of the State of California, County of Santa

 5   Clara to the United States District Court for the Northern District of California. As grounds for

 6   removal, Defendants state as follows:

 7                                   PRELIMINARY STATEMENT

 8          1.      Plaintiff Amos Kober filed this putative class action in California state court,

 9   alleging Defendants “engaged in a litany of anticompetitive activity to establish and maintain

10   monopolies in the markets for general search services and search advertising.” Ex. A, Compl. ¶ 2.

11   Plaintiff seeks to hold Defendants liable for that purportedly anticompetitive conduct, asserting

12   various state-law claims individually and as a representative of a putative class. Id. ¶ 94. Because

13   the proposed class meets the removal requirements of the Class Action Fairness Act (CAFA), 28

14   U.S.C. §§ 1332(d), 1453, Defendants are entitled to remove the action to federal court. Such

15   removal vindicates Congress’s “intent . . . to strongly favor the exercise of federal diversity

16   jurisdiction over class actions with interstate ramifications.” Ehrman v. Cox Commc’ns, Inc., 932

17   F.3d 1223, 1227 (9th Cir. 2019) (quoting S. Rep. No. 109-14, at 35 (2005)).

18                                            BACKGROUND

19          2.      On October 27, 2020, Plaintiff filed this action in the Superior Court of the State of
20   California, County of Santa Clara, bearing Case No. 20CV372225. Venue exists in this Court
21   because the Superior Court of the State of California for the County of Santa Clara is located

22   within the Northern District of California.

23          3.      On October 28, 2020, the Superior Court issued an Order designating the action as

24   complex. Ex. B. That same day, Plaintiff served Defendants with the initial Summons and

25   Complaint. See Ex. C, Proof of Summons; Ex. D, Proof of Summons. There have been no further

26   proceedings in California Superior Court and no other process, pleadings, or orders have been
27   served on Defendants.

28          4.      This Notice of Removal is timely because it is being “filed within 30 days after the

     NOTICE OF REMOVAL                                  -2-                    CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 3 of 10



 1   receipt by [Defendants], through service or otherwise, of a copy of the initial pleading setting forth

 2   the claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(3).

 3          5.      There are no other named Defendants in this matter and, in any event, the “action

 4   may be removed . . . without the consent of all defendants.” 28 U.S.C. § 1453(a).

 5          6.      Plaintiff avers that Defendants “established parallel monopolies in the general

 6   search services and search advertising markets” by “entering into exclusionary agreements and

 7   engaging in other anticompetitive conduct to gain control of distribution channels and prevent

 8   competition from rivals.” Ex. A, Compl. ¶¶ 4, 29. According to Plaintiff, as a result of the

 9   purportedly anticompetitive conduct, the putative class “sustained injury to their business or

10   property, having been denied viable market alternatives to Google Search and paid higher prices to

11   buy products and services than they would have paid in the absence of Google’s monopolization

12   of the search advertising market.” Id. ¶ 91.

13          7.      Plaintiff asserts violations of the California Cartwright Act, Cal. Bus. & Prof. Code

14   §§ 16720 et seq.; the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et

15   seq.; and California’s common law of unjust enrichment. Ex. A, Compl. ¶¶ 113–37. Plaintiff

16   brings claims individually and on behalf of a putative class defined as: “[a]ll persons and entities

17   in the State of California that made payment to Google for a mobile app on the Google Play Store,

18   subscription fees for a mobile app obtained on the Google Play Store, or app content from a

19   mobile app downloaded from the Google App Store, from at least as early as January 1, 2016
20   through the present.” Id. ¶ 94. Plaintiff, on behalf of himself and the putative class, seeks treble
21   damages, attorneys’ fees, pre-judgment and post-judgment interest, costs, restitution, and

22   injunctive relief. Id. ¶ 130, Prayer for Relief.

23          8.      As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

24   with the Clerk of the Superior Court of California, County of Santa Clara, and Plaintiff is being

25   duly served with written notice of the removal.

26          9.      By filing a Notice of Removal in this matter, Defendants do not waive their rights
27   to object to service of process, the sufficiency of process, jurisdiction over the person, or venue;

28   and Defendants specifically reserve their right to assert any defenses and/or objections to which

     NOTICE OF REMOVAL                                  -3-                    CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 4 of 10



 1   they may be entitled.

 2          10.     Defendants reserve the right to amend or supplement this Notice of Removal.

 3                                       BASIS FOR REMOVAL

 4          11.     The Court has subject matter jurisdiction over this action pursuant to CAFA. 28

 5   U.S.C. §§ 1332(d), 1453.

 6          12.     Subject to certain limited exceptions not applicable here, see 28 U.S.C. § 1453(d),

 7   CAFA authorizes the removal of class actions from state to federal court where: “(1) there are one-

 8   hundred or more putative class members; (2) at least one class member is a citizen of a state

 9   different from the state of any defendant; and (3) the aggregated amount in controversy exceeds $5

10   million, exclusive of costs and interest,” Washington v. Chimei Innolux Corp., 659 F.3d 842, 847

11   (9th Cir. 2011) (citing 28 U.S.C. § 1332(d)(2), (5)(B), (6)).

12          13.     As the party invoking federal jurisdiction, Defendants “ha[ve] the burden of

13   pleading” the jurisdictional prerequisites of numerosity, minimal diversity, and the amount in

14   controversy. Ehrman, 932 F.3d at 1227. To satisfy that burden, Defendants need only “file in the

15   district court a notice of removal ‘containing a short and plain statement of the grounds for

16   removal.’” Id. (quoting 28 U.S.C. § 1446(a)). Removal allegations are subject to “the same

17   liberal rules . . . that are applied to other matters of pleading.” Dart Cherokee Basin Operating

18   Co. v. Owens, 574 U.S. 81, 87 (2014) (quoting H.R. Rep. No. 100-889, at 71 (1988)).

19   Accordingly, removal allegations “need not contain evidentiary submissions,” id. at 84, and “may
20   be based on ‘information and belief,’” Ehrman, 932 F.3d at 1227 (quoting Carolina Cas. Ins. Co.
21   v. Team Equip., Inc., 741 F.3d 1082, 1087 (9th Cir. 2014)).

22          A. Numerosity

23          14.     CAFA applies only to class actions with “one-hundred or more putative class

24   members.” Washington, 659 F.3d at 847 (citing 28 U.S.C. § 1332(d)(5)(B)).

25          15.     Plaintiff alleges in the Complaint that “there are hundreds of thousands” of

26   members of the putative class. Ex. A, Compl. ¶ 96.
27          16.     Accordingly, the numerosity requirement is satisfied because, as alleged, there are

28   more than one-hundred persons and entities that fit the class description.

     NOTICE OF REMOVAL                                  -4-                   CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 5 of 10



 1           B. Minimal Diversity

 2           17.        For CAFA purposes, minimal diversity exists where “any member of a class of

 3   plaintiffs is a citizen of a State different from any defendant,” or where “any member of a class of

 4   plaintiffs is a foreign state or a citizen or subject of a foreign state and any defendant is a citizen of

 5   a State.” 28 U.S.C. § 1332(d)(2)(A), (B).

 6           18.        “To be a citizen of a state, a natural person must first be a citizen of the United

 7   States.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). A natural person’s

 8   “state citizenship is then determined by her state of domicile,” i.e., “her permanent home, where

 9   she resides with the intention to remain or to which she intends to return.” Id. Thus, “[a] person

10   residing in a given state is not necessarily domiciled there, and thus is not necessarily a citizen of

11   that state.” Id.

12           19.        Similarly, an incorporated entity “shall be deemed to be a citizen of every

13   State . . . by which it has been incorporated and of the State . . . where it has its principal place of

14   business,” i.e., its headquarters. 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S.

15   77, 92–93 (2010) (“We conclude that ‘principal place of business’ is best read as referring to the

16   place where a corporation’s officers direct, control and coordinate the corporation’s activities.”).

17           20.        Finally, “[f]or purposes of [CAFA], an unincorporated association shall be deemed

18   to be a citizen of the State where it has its principal place of business and the State under whose

19   laws it is organized.” 28 U.S.C. § 1332(d)(10). CAFA thus “departs from the rule that frequently
20   destroys diversity jurisdiction, that ‘a limited partnership’s [or unincorporated association’s]
21   citizenship for diversity purposes can be determined only by reference to all of the entity’s

22   members.’” Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 684 (9th Cir. 2006) (quoting

23   Kuntz v. Lamar Corp., 385 F.3d 1177, 1182 (9th Cir. 2004)).

24           21.        Google LLC is a limited liability company organized under the laws of Delaware

25   and headquartered in Mountain View, California. See Alphabet Inc., Annual Report (Form 10-K),

26   Ex. 21.01 (Feb. 3, 2020). Google LLC is a wholly owned subsidiary of Alphabet Inc., a Delaware
27   corporation also headquartered in California. See id.; Ex. A, Compl. ¶ 17. For diversity purposes,

28

     NOTICE OF REMOVAL                                      -5-                    CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 6 of 10



 1   then, Defendants are citizens of Delaware and California. See Hertz Corp., 559 U.S. at 92–93.1

 2             22.   Plaintiff alleges he “is a citizen of California.” Ex. A, Compl. ¶ 15.

 3             23.   The putative class, however, is not defined to include only California citizens.

 4   Instead, it encompasses “[a]ll persons and entities in the State of California that made payment to

 5   Google for a mobile app on the Google Play Store, subscription fees for a mobile app obtained on

 6   the Google Play Store, or app content from a mobile app downloaded from the Google App Store,

 7   from at least as early as January 1, 2016 through the present.” Ex. A, Compl. ¶ 94 (emphasis

 8   added).

 9             24.   CAFA’s minimal-diversity requirement is satisfied because, on information and

10   belief, at least one member of the putative class—i.e., at least one “person[] [or] entit[y] in the

11   State of California that made payment to Google . . .”—is a citizen of a state other than California

12   or Delaware. See 28 U.S.C. § 1332(d)(2)(A) (minimal diversity exists where “any member of a

13   class of plaintiffs is a citizen of a State different from any defendant”). In fact, during the class

14   period, a significant number of persons and entities fit the class description without being citizens

15   of either California or Delaware. Examples include students attending any one of California’s

16   colleges or universities and tourists visiting from another state, who would have been “in” the

17   State of California and making payments to Google, without necessarily being California or

18   Delaware citizens. See Kanter, 265 F.3d at 857 (“A person residing in a given state is not

19   necessarily domiciled there, and thus is not necessarily a citizen of that state.”). Similarly, out-of-
20   state business entities that operated in California and made payments to Google would be
21   members of the class without being California or Delaware citizens. See Broadway Grill, Inc. v.

22   Visa Inc., 856 F.3d 1274, 1276 (9th Cir. 2017) (holding defendant minimally diverse from class

23   defined as “all California individuals, businesses and other entities who accepted Visa-branded

24   cards in California since January 1, 2004” because the proposed class included California

25
        1
           Although Plaintiff also includes various unnamed defendants in the Compliant, Ex. A,
26   Compl. ¶¶ 19–20, the citizenship of the unnamed defendants does not bear on the minimal-
27   diversity analysis. See Soliman v. Philip Morris Inc., 311 F.3d 966, 971 (9th Cir. 2002) (“The
     citizenship of fictitious defendants is disregarded for removal purposes and becomes relevant
28   only if and when the plaintiff seeks leave to substitute a named defendant.”).

     NOTICE OF REMOVAL                                   -6-                    CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 7 of 10



 1   businesses operating in the state but not citizens thereof).

 2            25.    CAFA’s minimal-diversity requirement is also satisfied because, on information

 3   and belief, at least one member of the putative class resides in California but is not a U.S. citizen.

 4   See 28 U.S.C. § 1332(d)(2)(B) (minimal diversity exists where “any member of a class of

 5   plaintiffs is a . . . citizen . . . of a foreign state and any defendant is a citizen of a State”). More

 6   than 5 million non-U.S. citizens reside in California. See Hans Johnson & Sergio Sanchez,

 7   Immigrants in California, Public Policy Institute of California (May 2019), available at

 8   https://www.ppic.org/publication/immigrants-in-california/. It is thus “implausible” that a class

 9   brought on behalf of all persons “in” the State of California that made payments to Google

10   “would not . . . include[] a single putative class member satisfying (and implicating)

11   § 1332(d)(2)(B).” Greenwald v. Ripple Labs, Inc., 2018 WL 4961767, at *2 (N.D. Cal. Oct. 15,

12   2018).

13            C. Amount in Controversy

14            26.     Under CAFA, the aggregated amount in controversy must exceed $5 million,

15   exclusive of costs and interest. See 28 U.S.C. § 1332(d)(6). As the Supreme Court has explained,

16   “a defendant’s notice of removal need include only a plausible allegation that the amount in

17   controversy exceeds the jurisdictional threshold.” Dart, 574 U.S. at 89. Indeed, defendants may

18   simply “‘assert that the jurisdictional threshold has been met,’” which “should be accepted when

19   not contested by the plaintiff.” Id. at 87, 89 (quoting H.R. Rep. No. 112-10, at 16 (2011)); see
20   also Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“Congress
21   intended CAFA to be interpreted expansively.”).

22            27.    The Complaint does not seek a specified amount of damages. Nor does Plaintiff

23   identify the purportedly supracompetitive prices he and the class paid as a result of Defendants’

24   allegedly anticompetitive conduct; rather, Plaintiff avers generally that, over a period of almost

25   five years, putative class members “paid higher prices to buy products and services than they

26   would have paid in the absence of Google’s monopolization of the search advertising market, and
27   as a result have suffered damages.” Ex. A, Compl. ¶ 91. Plaintiff also claims that he and the class

28   are entitled to “damages . . . in an amount to be trebled in accordance with the antitrust laws.” Id.,

     NOTICE OF REMOVAL                                     -7-                     CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 8 of 10



 1   Prayer for Relief; see Cal. Bus. & Prof. Code § 16750(a) (authorizing private plaintiffs to recover

 2   treble damages under the Cartwright Act).

 3          28.     Even a conservative estimate of the damages allegedly at issue satisfies CAFA’s

 4   amount-in-controversy requirement.2 See Arias v. Residence Inn by Marriott, 936 F.3d 920, 925

 5   (9th Cir. 2019) (“[I]n assessing the amount in controversy, a removing defendant is permitted to

 6   rely on ‘a chain of reasoning that includes assumptions.’” (quoting Ibarra, 775 F.3d at 1199)).

 7   For example, Plaintiff alleges that “Google reported total revenues of $160.7 billion” in 2019.

 8   Ex. A, Compl. ¶ 28. Even if the putative class alleges that it paid supracompetitive prices

 9   amounting to only .01% of those revenues, the amount in controversy would easily be satisfied, as

10   the claimed damages would be more than $16 million for 2019 alone (before trebling).

11          29.     In addition to damages, Plaintiff seeks equitable relief, including “restitution” and

12   “a permanent injunction.” Ex. A, Compl. ¶ 130, Prayer for Relief. “In actions seeking declaratory

13   or injunctive relief, it is well established that the amount in controversy is measured by the value

14   of the object of the litigation.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333,

15   347 (1977). This additional requested relief further confirms the amount-in-controversy

16   requirement is satisfied here. For example, Plaintiff seeks to “permanently enjoin[]” Defendants

17   from “continuing and maintaining” the purportedly exclusionary agreements, which Plaintiff

18   alleges “cover more than 80 percent of all U.S. search queries” and involve “billions of dollars

19   each year.” Ex. A, Compl. ¶¶ 5, 66, Prayer for Relief. An injunction affecting even a fraction of
20   those agreements’ value would easily satisfy the amount-in-controversy requirement.
21          30.     Finally, Plaintiff requests “reasonable attorneys’ fees.” Ex. A, Compl., Prayer for

22   Relief. Although, ordinarily, “a request for [attorneys’] fee[s] cannot be included in . . . the

23   jurisdictional amount, . . . where an underlying statute authorizes an award of attorneys’ fees,

24   either with mandatory or discretionary language, such fees may be included in the amount in

25

26      2
           To be clear, Defendants deny that they charged supracompetitive prices or engaged in
     anticompetitive conduct. See Ibarra, 775 F.3d at 1198 n.1 (“Even when defendants have
27   persuaded a court upon a CAFA removal that the amount in controversy exceeds $5 million, they
     are still free to challenge the actual amount of damages in subsequent proceeding and at trial.
28   This is so because they are not stipulating to damages suffered, but only estimating the damages
     that are in controversy.”).
     NOTICE OF REMOVAL                                  -8-                  CASE NO.:
         Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 9 of 10



 1   controversy.” Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 1000 (9th Cir. 2007) (quoting

 2   Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155–56 (9th Cir. 1988)). Here, California law may

 3   authorize attorneys’ fees “[i]f a plaintiff prevails in an unfair competition law claim.” Walker v.

 4   Countrywide Home Loans, Inc., 121 Cal. Rptr. 2d 79, 94 (Cal. App. 4th 2002) (explaining that

 5   while the UCL “does not provide for attorney fees,” a prevailing plaintiff may seek such fees “as a

 6   private attorney general pursuant to Code of Civil Procedure section 1021.5”). Given the scope of

 7   requested relief, such fees, if warranted, could themselves run into the millions of dollars, further

 8   establishing that the amount-in-controversy requirement is satisfied. See, e.g., Lokey v. CVS

 9   Pharmacy, Inc., 2020 WL 5569705, at *5 (N.D. Cal. Sept. 17, 2020) (finding attorneys’ fee

10   estimate of 25 percent of common fund reasonable).

11          31.     For the foregoing reasons, removal is proper pursuant to CAFA.

12          WHEREFORE, Defendants hereby remove this action now pending against them in the

13   Superior Court of California, County of Santa Clara, to this Honorable Court.

14

15

16

17

18

19
20
21

22

23

24

25

26
27

28

     NOTICE OF REMOVAL                                  -9-                    CASE NO.:
        Case 5:20-cv-08336-BLF Document 1 Filed 11/25/20 Page 10 of 10



 1   DATED: November 25, 2020           WILSON SONSINI GOODRICH & ROSATI
                                        Professional Corporation
 2

 3                                       By:    /s/ Justina K. Sessions
                                               JUSTINA K. SESSIONS, SBN 270914
 4
                                               One Market Plaza
 5                                             Spear Tower, Suite 3300
                                               San Francisco, CA 94105-1126
 6                                             Telephone: (415) 947-2000
                                               Facsimile: (415) 947-2099
 7                                             Email: jsessions@wsgr.com
 8
                                               WILLIAMS & CONNOLLY LLP
 9                                             JOHN E. SCHMIDTLEIN, SBN 163520
                                               JESSE T. SMALLWOOD, (pro hac
10                                               forthcoming)
                                               BENJAMIN M. GREENBLUM (pro hac
11                                               forthcoming)
12                                             725 Twelfth Street, N.W.
                                               Washington, DC 20005
13                                             Telephone: (202) 434-5000
                                               Facsimile: (202) 434-5029
14                                             Email: jschmidtlein@wc.com
                                               Email: jsmallwood@wc.com
15                                             Email: bgreenblum@wc.com
16
                                               Attorneys for Defendants
17                                             Google LLC and Alphabet Inc.

18

19
20
21

22

23

24

25

26
27

28

     NOTICE OF REMOVAL                     -10-                  CASE NO.:
